 


114 HR 1084 IH: 21st Century SCASDP Act
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1084 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2015 
Mr. O’Rourke (for himself, Mr. Lamborn, Mr. Grijalva, Mr. Yarmuth, Mr. Russell, Ms. Bordallo, and Mr. Cole) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to modify the criteria for selecting communities to participate in the Small Community Air Service Development Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 21st Century SCASDP Act.  2.Small Community Air Service Development ProgramSection 41743(c)(1) of title 49, United States Code, is amended to read as follows: 
 
(1)SizeOn the date of the most recent notice of order soliciting community proposals issued by the Secretary under this section, the airport serving the community or consortium— (A)is not larger than a small hub airport, as determined using the Department of Transportation’s most recent published classification; and 
(B) 
(i)has insufficient air carrier service; or (ii)has unreasonably high air fares.. 
 
